Citation Nr: 0123992	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  94-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York which denied the veteran's claim of 
entitlement to service connection for pes planus.  The VA 
Regional Office in New York, New York currently has 
jurisdiction over the veteran's case.

The veteran was granted service connection for bilateral pes 
planus by an August 1996 Board decision.  In a March 1997 
rating decision, the RO granted the veteran a 10 percent 
evaluation for his bilateral pes planus.  The veteran 
expressed disagreement with the assigned disability rating.  

The issue of the veteran's entitlement to an increased 
disability rating for bilateral pes planus was remanded by 
the Board to the RO in May 1998 for the purpose of obtaining 
additional medical development.  In April 2001, the 
Department of Veterans Affairs Regional Office in New York, 
New York (the RO) issued a Supplemental statement of the case 
which continued to deny the veteran's claim.   This case has 
been returned to the Board for appellate review.

Other issue

The September 1995 VA rating decision also denied an 
increased evaluation for residuals of a right ankle sprain.  
The August 1996 Board decision remanded the issue of 
entitlement to an increased disability rating for right ankle 
sprain residuals.  The Board's May 1998 decision denied the 
veteran's claim of entitlement to an increased disability 
rating for residuals of a right ankle sprain.  That issue has 
accordingly been resolved and will be addressed no further 
herein.




REMAND

The veteran is seeking entitlement to an increased disability 
rating for bilateral pes planus, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2000). 

In general, the veteran contends that symptomatology 
associated with his service-connected bilateral pes planus is 
more severe than is recognized by VA.  His representatives, 
in addition to supporting the veteran's contentions, have 
suggested that this case should be remanded because of 
inadequate medical evidence.  See, in particular, the July 
2001 VA Form 646 submitted on the veteran's behalf by his VFW 
service officer. 

Factual background

As noted in the Introduction, the issue currently on appeal, 
entitlement to an increased disability rating for bilateral 
pes planus, was remanded by the Board in May 1998.  The 
principal reason for the remand was to obtain more detailed 
medical evidence with respect to the veteran's disability, to 
include scheduling him for a VA examination.  The Board was 
particularly concerned with matters such as functional loss 
due to pain.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As a result of the May 1998 remand, the veteran underwent a 
VA examination in August 1998.  There was no indication that 
the examiner reviewed the C-file and the examiner noted that 
the veteran had been seen by podiatry in the previous two 
days.  X-rays were performed the day before the examination, 
but no results from podiatry or the x-rays were available to 
the examiner.  The examiner indicated that the aforementioned 
x-ray study in podiatry consults results would have provided 
him with a better ability to provide a diagnosis in the case.  

In an addendum to the examination report dated February 1999, 
the examiner responded that no weakness, fatigue or 
incoordination was noted during the examination.  The 
examiner noted that with flare-ups, the veteran might have 
decreased range of motion but this could not be quantified 
further without examination.  The examiner also indicated 
that there was no clinical evidence of marked deformity of 
the veteran's feet and the veteran did not display on 
manipulation and use, with indications of swelling on use and 
characteristic callosities.

The veteran, through his representative, in essence contends 
that the medical evidence currently of record is not adequate 
to rate the veteran's service-connected disability.  The 
veteran, through his representative, notes that since he has 
other pathology of the feet, to include diabetes, it was 
difficult for the examiner to tell for certain what was 
causing his pain.

Pertinent law and regulations

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 
5103A].  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than section 5107, to include the duty to assist provisions 
of 38 U.S.C. § 5103A, also apply to claims pending on the 
date of the enactment of the VCAA.  Except for provisions 
pertaining to claims to reopen based on the submission of 
new and material evidence, which are not applicable in the 
instant case, the implementing regulations are also 
effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

A Board remand confers upon the veteran the right to 
compliance with the Remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Reasons for remand

Having carefully reviewed the evidence of record in light of 
the VCAA, as well as other applicable law, and for reasons 
stated below, the Board is of the opinion that this claim 
must again be remanded for further development of the 
evidence.   See Stegall, supra. In particular, this issue 
must be remanded because the VA examination of August 1998 
did not take into account the entire medical history of the 
veteran's disability.  See 38 C.F.R. §§ 4.1, 4.41; Green v. 
Derwinski, 1 Vet. App. 121 (1991);  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
service-connected pes planus, as 
well as an ankle fracture, diabetes 
and any other disability which 
effects his feet.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with his VA 
claims folder all records identified 
by the veteran which are not 
currently on file.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  After the above mentioned 
records have been requested or 
obtained, the veteran should be 
afforded a VA examination by a 
physician who has not examined him 
previously to determine the current 
severity of his service connected 
bilateral pes planus. The veteran's 
VA claims folder must be made 
available to and reviewed by the 
examiner.  The examiner is requested 
to note on the examination report 
the veteran's claims folder was 
reviewed.  All indicated tests and 
studies x-rays, should be 
accomplished.  Clinical findings, 
including range of motion testing, 
should be reported, with any 
deviations from normal ranges 
specifically noted.  

The examiner should describe 
functional limitations, if any, 
caused by the veteran's service-
connected disability, in particular 
limited movement due to pain, 
weakened movement, excess 
fatigability, and incoordination 
upon use.  The examiner should 
indicate whether any other 
disabilities, to include diabetes, 
affects the function of the 
veteran's feet and if so to what 
extent.

A report of the examination should 
be associated with the veteran's VA 
claims folder.

4.  The RO should then review the 
record.  Any additional notification 
and development actions which are 
required by the VCAA and its 
implementing regulations should be 
accomplished.  The RO should then 
readjudicate the veteran's claim.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board once again notes that RO compliance with this 
remand is not discretionary, and that if the RO fails to 
comply with the terms of this remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




